Citation Nr: 0940231	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  05-19 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for coronary artery disease 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from October 1966 to 
November 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

This case was brought before the Board in December 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include providing the 
Veteran with a VA examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.


FINDING OF FACT

Coronary artery disease is not proximately due to nor has it 
been chronically worsened by the Veteran's service-connected 
type II diabetes mellitus.


CONCLUSION OF LAW

Coronary artery disease was not proximately caused or 
aggravated by the Veteran's service-connected type II 
diabetes mellitus.  38 U.S.C.A. §§ 1113, 5107(b) (West 2002); 
38 C.F.R. § 3.310 (2009).







	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2009).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification 
through August 2003 and January 2008 VCAA notice letters.  
These letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the Veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The duty to notify the Veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The January 2008 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  
All post-service VA and private treatment records identified 
by the Veteran have also been obtained.  The Veteran has not 
identified any additional records that should be obtained 
prior to a Board decision.  Therefore, VA's duty to further 
assist the Veteran in locating additional records has been 
satisfied.  The Veteran was afforded VA examinations in 
conjunction with his claim in September 2003 and January 
2009.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 
(c)(4) (2009); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. 
Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

Initially, the Board observes the Veteran has indicated he is 
not claiming entitlement to service connection for his 
coronary artery disease as directly related to active 
service.  See, e.g., July 2003 claim, January 2005 notice of 
disagreement.  As such, the Board will not address the issue 
of direct service connection.

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  The Board notes that there was a recent amendment 
to the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the Veteran.

With respect to secondary service connection, the Veteran 
contends that his currently diagnosed coronary artery disease 
was proximately caused by his service-connected type II 
diabetes mellitus.  Alternatively, he argues that this 
condition has been aggravated by his service-connected type 
II diabetes mellitus.  

In support of his claim, the Veteran has submitted a May 2003 
treatment record from The Cleveland Clinic noting that 
coronary artery disease risk factors include non-insulin 
dependent diabetes.  The Veteran also stated that the 
physician who conducted his coronary bypass surgery 
"expressed the fact that the blockage was diabetic in nature 
and [he] would have used stints instead of arterial and 
ventricle material had it not been for the sugar."  See May 
2005 substantive appeal.

The Veteran was provided a VA examination in September 2003 
to determine the nature of the Veteran's heart disability and 
any relation to his diabetes mellitus.  After reviewing the 
Veteran's medical history and examining the Veteran, the VA 
examiner opined that the Veteran's coronary artery disease is 
not as likely as not related to diabetes as it was diagnosed 
prior to the diabetes.

Finally, a second VA examination was provided to the Veteran 
in January 2009, with addenda obtained in June and August 
2009.  After reviewing the Veteran's claims file and 
physically examining the Veteran, the VA examiner opined that 
it takes years to develop significant coronary artery disease 
and, therefore, the Veteran's current coronary artery disease 
is not secondary to his diabetes mellitus, which was 
diagnosed in late 2002 or early 2003.  According to the June 
2009 addendum, a VA physician noted that the Veteran had 
smoked for 37 years prior to his heart attack, and had other 
known risk factors for coronary artery disease, including 
hypertension, hyperlipidemia, a positive family history and 
sedentary lifestyle.  Finally, an August 2009 addendum notes 
there is no objective medical evidence that the Veteran's 
service-connected diabetes mellitus, which is currently well-
controlled, has exacerbated his coronary artery disease.

In deciding whether the Veteran's coronary artery disease is 
etiologically related to his service-connected type II 
diabetes mellitus, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
evidence over others.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  That responsibility is particularly onerous where 
medical opinions diverge.  At the same time, the Board is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Id.; see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, there are legitimate reasons for accepting the 
September 2003 and January, June and August 2009 VA 
unfavorable medical opinions over the favorable records and 
statements from The Cleveland Clinic.  With regard to medical 
evidence, an assessment or opinion by a health care provider 
is never conclusive and is not entitled to absolute 
deference.  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Also, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).

While the May 2003 Cleveland Clinic treatment record 
indicates non-insulin dependent diabetes mellitus is a risk 
factor in coronary artery disease, it does not indicate that, 
in the Veteran's specific case, his diabetes mellitus is a 
factor with his coronary artery disease.  Further, assuming 
arguendo the Veteran's physician told him his heart blockage 
was diabetic in nature, the Board finds that this statement 
to be speculative at best and does not constitute probative 
evidence upon which service connection may be established.  
In this regard, the Board notes that the connection between 
what a medical provider said and a layperson's account of 
what he purportedly said, filtered as it was through a 
layperson's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Further, a 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Also, a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).

In comparison, the VA opinions offer a rationale for their 
opinions, specifically noting the Veteran's existing risk 
factors for coronary artery disease, including hypertension 
and hyperlipidemia, among others.  In addition, the VA 
examiners noted that significant coronary artery disease 
takes years to develop, and also note the Veteran's current 
diabetes mellitus is "extremely well controlled."

The Board acknowledges that the Veteran has claimed his 
currently diagnosed coronary artery disease is the result of 
or has been aggravated by his service-connected type II 
diabetes mellitus.  However, as a layperson, the Veteran has 
no competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).

In sum, a preponderance of the competent, probative evidence 
of record weighs against the Veteran's assertion that his 
service-connected type II diabetes mellitus is the proximate 
cause of or has aggravated his currently diagnosed coronary 
artery disease.  VA physicians have opined that the Veteran's 
coronary artery disease was not caused or aggravated by 
diabetes mellitus.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a coronary artery disease, and the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 
5107 (West 2002).


ORDER

Service connection for coronary artery disease is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


